Title: To Alexander Hamilton from Marquis de Lafayette, 12 August 1798
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Hamilton, Alexander



Witmold-Holstein August the 12th 1798

Your Letter of the 28th April Has Safely Come to Hand, My dear Hamilton. The Intelligence Respecting Beaumarchais’s affair Has Been Communicated to dumas. His Answer I Have Not Yet Received, But Can Anticipate His Hearty Thanks for your Interest in His Behalf, at the Same time that you most Affectionately Speak of the Kind Reception which awaits me in America, you Cannot, Says you, in the present Circumstances urge me to Hasten My Arrival. indeed, my dear friend it Has Already Been in Spite of my Wishes too long differed. as Soon as I Was Set at liberty I Would Have gone on Board, Had not the Health of My wife Made it impossible for Her to Embark, and for me to leave Her. I Have Been thus detained Untill she was able to Move, at Least By Land, and then it Became Necessary for Her and our Daughters to Make a journey to france where to Settle Her Affairs She must Reside for a few months. I have thought of Setting out with Georges to wait for them On American Ground—But Before I dispose of Myself, and Besides the Considerations on Which your Advice is founded, I expect to Hear of the State of Her Health after Such a fatigue, and of Some Private Arrangements in Which My Opinion May be Wanted. May I Receive also the Hope of a Better Understanding Between the United States and the french Government.
You Know that altho My Love to My Native Country is Unabated, the Measures of her Actual Governors Have been Generally Repugnant to My Sentiments, nor Can You Notwithstanding My obligations to Some of them for our Release, Consider me as their personal friend. You also know that the independence, dignity, and Happiness of the United States are to No Man dearer than to Me. it ought therefore to Have Some Weight with You that I Now, as far as total and political distance Enables me to judge, think Myself Warranted to Have a Better Opinion of the disposition of the directory in this Business. in Such a Case, My dear Friend, at a time when No power On the European Continent can Resist them, I think it Consistent With the Honour and interest of the United States to Meet the french Republic Half Way—Nor Can I, ever, and still less after Your declarations to me, so far Reflect on Some of My Best friends as to Suppose that Any thing like party Spirit, prejudice, or private pique Can at this Momentous period influence their Conduct. Let America when ill treated Unanimously Assert Her dignity and Her Rights. But should the Hand of a friend, who Has no former pretension to Regret or Retrieve, Be Sincerely Held to Her, I fondly Hope Both Parties in America Will Unite to forward a Reconciliation With Her first ally.
As You Have Alluded to a difference in our Opinions Respecting the Revolution of Europe I shall take it up to the time when, According to what I Had often foretold You, I Engaged in that Affair, down to the Events of the 10 of August Wherein, not-wi[th]standing the Offers of a Successful faction it Has Been my duty to Stand or fall By My Constitutional oath.
in the Passionate Love of Liberty which Brought me to America there were the proper Requisites to Espouse her democratic System of Republicanism. While I was impressed with the dangers of British Roïalty and Aristocraty, and Aknowledged the deficiencies in our first Experiments, I lately Came to think that the Science of Social Representative Organisation Had Not Been fairly Explored and to Wish it Might Have an Universal trial—its first principles, However, were to me indubitable. This fundamental doctrine of the Rights of Men and Citizens, Reduced to what I thought Necessary and Sufficient was proclaimed on the 11th july 1789 in an Assembly Surrounded with Roïal troops, and after the National Triumph of the 14th, a Civil Militia was Organized as an Over Match for the Standing Armies of Europe.

Soon after Every Antic Abuses, Every Hereditary Claims were no More. Yet an Hereditary presidency of the Executive was given to the Roïal family, and So Consonant it was to the will of the people, the opinion of their Representatives, and the Circumstances of those times, that in June 1791 the Almost Unanimity of our Constituant Assembly, However displeased they were with the fugitive king, Had Rather Replace Him on the Constitutional Throne than to Complete a Republican Government. But the Extent of British prerogative was deemed inadmissible, the more So on Account of our Military Situation, and should Any thing short of that Cease to Be a Monarchy, or Gradually Lead to an elective Governement, this was thought a Lesser inconvenience than if it Had Been Wound Up to an Encroachment on the Rights of National Sovereignty, or the Liberties of the Citizens. On this footing, Amidst popular Storms, factions intrigues, foreign Machinations, a Constitution was freely Made, and freely adopted by the Nation. It was defective indeed, But Not inconsistent with the Natural and Social Rights of Men—it Had within itself Legal and Easy Means of Melioration.
Against that Constitution the old Governements did Coalesce—to them as much as to the jacobins its overthrow was owing. Hitherto Excesses, too often Unpunished, Had Not Been Official. But When Anarchy and Assassination Had Crushed Honest patriotism the Views of the Kings were So far Answered as it damped the Spirit of imitation. their Expectations of Victory were Nevertheless disappointed—National Guards disarmed within Even on the frontiers Set upon them and With their irresistible Strength fought for National independence. there was nothing in the three first years But the Empty Name of a Republic Sullied by tyrannical Bloody Madness—to this Succeeded the Republican Constitution which Has Been on the 18th fructidor Avowdly Violated, nor Do I pretend that france Now Enjoys a State of freedom. But altho’ our first Constitutional act, and the one of the third Year, Better in Many respects (among which a division in two Houses is a Great Improvement) are By me Reckoned as Secondary objects when Compared to the importance of the fundamental doctrine, I am persuaded that the establishment of liberty in france, and in the other Countries, Can be Better Consolidated on the Basis of Elective Governements than on that of Hereditary presidencies. this Opinion does not arise only from my Republican Inclinations—But also from the Situation of Men and things. it has Been Adopted by Many Monarchical patriots who Confess that if french Roïalty was Now Raised from the dead, there Would Be more trouble to know who is the Man, what powers He is to Ask, or ought to Have, than the thing is worth. and while they start at the Stupid Ambition of the pretension in Rank, at the distortions attending Any other Choice in Aid One of that family; at the desperate Combination it would produce Among the destroïers of the Constitutional throne, why should not I, an old friend to the American principles of Equality Gladly Aknowledge the present impolicy to Reestablish an Hereditary Magistracy which at a former period it Has Been illegal and impolitic to destroy, But for the eternity of which we Had Not By far Vouched? Why should Not I Hope that Elective Governements May, with a Variety of forms But a Similarity of principles, Be So well Combined, and the Better So When the European Revolution is Compleated, as Can Answer the purposes of Social and Virtuous Liberty? is it indispensable to Be free, to Have a King? is this necessity inherent to a large and populous country? Untill proper Experiments Have Been Made, I think it is Not—and while for the undertaking that Experiment an Enormous, useles, and Ever to be lamented price Has Been Paid in Y2 and the following Years, while Amidst the Revolutionary Excesses of Anarchy and despotism, and Amidst the personal diffidences or disgusts Arising from them, No fair and free trial as Yet, in Europe, Been Given to democratic Representative Republicanism, I firmly Believe, Besides My Own Confessed Inclinations, that the Restoration of that Liberty which Has Been Nipped in the Bud, Her Establishment throughout this Continent Ought Rather to Be Conducted on American principles than After the British fashion—the More So as an House of peers, an UnRepresentative Representation, and an English prerogative with the Additional force of a french Army would Suit No Numerous party in france—and Supposing that System to be Radically altered there would Be as Much Experimental Uncertainty in it, as in a firm well poised Republican Constitution.
But there is too much of politics, my dear Hamilton; Not that I pretend that in Such a Matter friends who Have Made Up their minds Can persuade Each other. My only wish Has Been to Mention the Motives upon Which My Conduct Has Been founded.
I most Heartily thank you for the warm and Affectionate Manner in which You Express the Kind dispositions of America in my Behalf and Your own feelings on the Occasion. I am Sensible of My obligations to that Beloved Country the welfare of which I would Ever Be ready to purchase with the last drop of My Blood. I am Happy and proud of the Sentiments which Her Virtuous and Steady Inhabitants Have uniformly produced to Me—and for My More intimate Companions, particularly for you, my dear Hamilton, I Hope you know that our former friendship Has Been in My Heart Unaltered, and that from the Early times Which Have Linked our Brotherly Union to the last Moment of my Life I shall Ever be
Your affectionate friend

Lafayette


My most affectionate Respects wait on Mrs Hamilton, my dear friend Mrs Church and your two families. Remember me Most Gratefully and friendly to Mr Church. My son presents his grateful Respects to you all. My best Compliments to genl Schuyler and our other friends. My wife Had, on the day of her departure, the pleasure to Receive a most Agreeable letter from Mrs Church.

